DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-12, 14-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAMOUN et al. (US 2016/0219938) in view of WENSLEY et al. (US 2014/0144429).
With respect to claim 1, MAMOUN et al. discloses a method for reduction of nicotine consumption (Abstract); the method comprising determining, by software and a processor (Paragraphs [0004], [0053] and [0054]), a delivery plan (e.g., pattern) (Paragraphs [0004], [0046], [0048]) for providing a first puff from a first reservoir containing a first amount of first aerosolizable material and a second puff from a second reservoir containing a second amount of a second aerosolizable material, wherein the first material comprises a first substance and the second material comprises a second substance and not the first substance (Paragraphs [0098]-[0105]; [0092]-[0094]). Providing a plurality of puffs of each first and second aerosolized material to form a third vapor that the user inhales, whereby the users puff comprises the puff of first material and the puff of second material, at a specified ratio, based on the delivery plan (Paragraphs [0007], [0078], [0079], [0089], [0114], [0148]). MAMOUN et al. further discloses that user feedback is provided associated with the delivery pattern (Abstract; Paragraphs [0002], [0004, [0046], [0236]). 
MAMOUN et al. does not explicitly disclose that the delivery pattern is modified by the processor based on said user feedback. 
WENSLEY et al. discloses that the algorithm can be changed based on feedback by the user over time based on the users craving, mood or other psychological parameters and adjust the nicotine to accomplish the desired effect (Paragraph [0297]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to 
With respect to claim 2, MAMOUN et al. discloses that the first substance is nicotine (Paragraphs [0007], [0053], [0078]). 
With respect to claim 3, MAMOUN et al. discloses that the second substance does not contain nicotine (Paragraph [0092]). 
With respect to claim 5, MAMOUN et al. discloses that the delivery plan is set by the user’s input (Paragraph [0004]) and is a program for reducing consumption of the first substance (e.g., nicotine) (Paragraph [0002]). 
With respect to claim 6, MAMOUN et al. discloses heating the first vaporizable material in the first reservoir to generate the first puff and heating the second vaporizable material in a second reservoir of the cartridge to generate the second puff (Paragraph [0053], [0101]). 
With respect to claim 7, MAMOUN et al. discloses that the device has a user interface (Paragraph [0098]) and that the delivery plan is set by user input by the controlling device (e.g., smart device or computer) (Paragraph [0004], [0059]). 
With respect to claim 8, MAMOUN et al. discloses that the processor has memory for storing the programs which receive inputs from the user (Paragraphs [0057]-[0059]) via an application (Paragraphs [0062]-[0064]). 
With respect to claim 9, 
With respect to claim 10, WENSLEY et al. discloses that the feedback is cravings (Paragraph [0297]). 
With respect to claim 11, MAMOUN et al. discloses that the information to and from the user is via applications running on the processor (Paragraphs [0057]-[0059], [0062]-[0064]). 
With respect to claim 12, MAMOUN et al. discloses that the modifying comprises adjusting the amount of first puff in the delivery pattern (Paragraphs [0076]).
With respect to claim 14, MAMOUN et al. discloses that the tracking data is provided to a clinician, such as a caregiver, clinical provider, physician , nurse or other medical professional (Paragraph [0004]). WENSLEY et al. discloses that modification is by the user (Paragraph [0297]). While MAMOUN et al. does not explicitly disclose that modification is performed by multiple of other users, the courts have generally held that combining equivalents known for the same purpose is prima facie obvious. See, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). MPEP 2144.06. In the instant case, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to receive feedback from multiple of the listed medical professionals to modify the plan of the user so that the user may use one professional over another for modification of the plan in the event the user is unable to get in touch with a medical professional.
With respect to claim 15, 
With respect to claim 16, MAMOUN et al. discloses a vaporizer (Abstract) comprising a processor ((Paragraphs [0004], [0053] and [0054]), at least one memory storing a program (e.g., instructions) that when executed by the processor perform the instructions ( Paragraphs [0145]-[0156]) The instructions comprise determining, by software and a processor (Paragraphs [0004], [0053] and [0054]), a delivery plan (e.g., pattern) (Paragraphs [0004], [0046], [0048]) for providing a first puff from a first reservoir containing a first amount of first aerosolizable material and a second puff from a second reservoir containing a second amount of a second aerosolizable material, wherein the first material comprises a first substance and the second material comprises a second substance and not the first substance (Paragraphs [0098]-[0105]; [0092]-[0094]). Providing a plurality of puffs of each first and second aerosolized material to form a third vapor that the user inhales, whereby the users puff comprises the puff of first material and the puff of second material, at a specified ratio, based on the delivery plan (Paragraphs [0007], [0078], [0079], [0089], [0114], [0148]). MAMOUN et al. further discloses that user feedback is provided associated with the delivery pattern (Abstract; Paragraphs [0002], [0004, [0046], [0236]). 
MAMOUN et al. does not explicitly disclose that the delivery pattern is modified by the processor based on said user feedback. 
WENSLEY et al. discloses that the algorithm can be changed based on feedback by the user over time based on the users craving, mood or other psychological parameters and adjust the nicotine to accomplish the desired effect (Paragraph [0297]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to modify the delivery plan via the processor of MAMOUN et al., based on the user’s feedback, as 
With respect to claim 17, MAMOUN et al. discloses that the first substance is nicotine (Paragraphs [0007], [0053], [0078]). 
With respect to claim 19, MAMOUN et al. discloses that the delivery plan is set by the user’s input (Paragraph [0004]) and is a program for reducing consumption of the first substance (e.g., nicotine) (Paragraph [0002]). 
With respect to claim 20, MAMOUN et al. discloses heating the first vaporizable material in the first reservoir to generate the first puff and heating the second vaporizable material in a second reservoir of the cartridge to generate the second puff (Paragraph [0053], [0101]). 
With respect to claim 21, MAMOUN et al. discloses that the device has a user interface (Paragraph [0098]) and that the delivery plan is set by user input by the controlling device (e.g., smart device or computer) (Paragraph [0004], [0059]). 


____________________________________________________________________________
Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAMOUN et al. (US 2016/0219938) in view of WENSLEY et al. (US 2014/0144429) as applied to claims 1-3, 5-12, 14-17 and 19-21 above, and further in view of JANARDHAN et al. (US 2015/0020822).
With respect to claims 4 and 18, modified MAMOUN et al. discloses that the second substance is a flavor (Paragraph [0134]). Modified MAMOUN et al. does not explicitly disclose 

____________________________________________________________________________
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAMOUN et al. (US 2016/0219938) in view of WENSLEY et al. (US 2014/0144429) as applied to claims 1-3, 5-12, 14-17 and 19-21 above, and further in view of BARS (US 2015/0064672).
With respect to claim 13, modified MAMOUN et al. does not explicitly disclose that modifying is based on machine learning. BARS discloses a method for treating an addition to a substance (Abstract) wherein the predetermined action plan can be supplemented (e.g., modified)  by machine learning to create an individualized action plan (Paragraphs [0033], [0034]). It would have been obvious to one having ordinary skill in the art, prior  to the effective filing date of the claimed invention, to modify the algorithm of modified MAMOUN et al., by a machine learning algorithm, as taught by BARS, so that the action plan can be individualized. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745